ORDER
PER CURIAM.
The Court has reviewed the record on appeal and notes that 11 pages of the record which are critical to the rendering of a proper decision by the Court and which have been transmitted to the Court pursuant to Rule 11 of this Court’s Rules of Practice and Procedure are illegible. R. at 90-100. The duty of the Secretary of Veterans Affairs (Secretary) pursuant to Rule 11 encompasses the transmission of legible pages of such record or an explanation as to why illegibility exists. Upon consideration of the foregoing, it is
ORDERED that the Secretary, within 30 days after the date of this order, file legible copies of pages 90-100 of the record on appeal.